DETAILED ACTION
Status of the Claims
This action is in response to the amendment filed on 1/20/2022 for application 15/984,754 filed on 5/21/2018. Claim 1 – 20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement filed on 4/6/2020 do not comply with 37 CFR 1.97(c) because it lacks a statement as specified in 37 CFR 1.98. Applicant fail to provide explanation of the relevance for multiple foreign reference nor does applicant provide English-language translation. They have been placed in the application file, but the information referred to therein has not been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 – 7, 9 – 15 and 17 – 20  are rejected under 35 U.S.C. 103 as being unpatentable over Hong, Multimodal Deep Autoencoder for Human Pose Recovery, IEEE Translations on Image Processing Vol. 24, 2015 in view of Chollet, Building Autoencoders in Keras, blog.keras.io, May, 2016.

Regarding Claim1, Hong discloses: A method for building a machine learning based network model (Hong, intro, ln. 6 – 8, where multi-layered deep neural network [machine learning based network model]), comprising:
obtaining, by processing circuitry of an information processing apparatus, a data processing procedure of a first network model and a reference dataset that is generated by the first network model in the data processing procedure, the data processing procedure including a first data processing step (Hong, fig. 1, where the flow chart shows the human pose recover HPR procedure [data processing procedure] and the structure [first network model] to perform the procedure. The input data along with the latent data generated by the 2D image encoding step [first network model] and the latent data generated by the 3D pose decoding step and output together [reference dataset] is to be used in the later training step); 
building, in a second network model, a first sub-network to perform the first data processing step, the second network model being the machine learning based network model of a neural network type … and performing optimization training on the first sub-network by using the reference dataset (Hong, fig. 3, where the silhouettes autoencoder [first sub network; machine learning based neural network model] performs 2D image encoding [first processing step]; the silhouettes autoencoder is trained with the image data [data from the reference dataset])
Hong does not explicitly disclose:
The building step including determining a first main network structure for the first sub-network that performs the first data processing step by searching a preset equivalent correspondence table, the preset equivalent correspondence table associating for each particular type of data processing of a plurality of types of data processing, a corresponding main network structure type to be used for the particular type of data processing
Chollet explicitly discloses: 
The building step including determining a first main network structure for the first sub-network that performs the first data processing step by searching a preset equivalent correspondence table, the preset equivalent correspondence table associating for each particular type of data processing of a plurality of types of data processing, a corresponding main network structure type to be used for the particular type of data processing (Chollet, page. 7 where Convolutional autoencoder … apply to images; page. 11, where Sequence to sequence autoencoder … input are sequences; page. 12, where Variational autoencoder VAE … learning … a probability distribution modeling your data; i.e., Chollet discloses that base on the type of data processing, use different type of autoencoder)
Hong and Chollet both teach autoencoder model for data processing and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Hong’s disclosure of combined tasks using multiple autoencoder model with Chollet’s disclosure of using choosing specific autoencoder model for specific task to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification to perform better (Chollet, page 7, para. 2, ln. 2 – 3).

Regarding claim 2, depending on Claim 1, Hong in view of Chollet discloses the method of Claim 1. Hong in view of Chollet further disclose: 
wherein the data processing procedure includes the first data processing step and a second data processing step that follows the first data processing step, and the method further comprises building a second sub-network in the second network model to perform the second data processing step, performing optimization training on the second sub-network by using the reference dataset; (Hong, fig. 3 & sec. IIC, para. 2, where in the combined model Mocap processing step [second data processing step] is processed following the silhouettes processing step [first data processing step]; Mocap autoencoder [second sub network] is trained [optimization training] with the Mocap data [data from reference dataset])
and merging the first sub-network with the second sub-network into the second network model (Hong, fig. 3 where step 3 learns to map [merge] the 2 networks ).

Regarding Claim 3, depending on Claim 2, Hong in view of Chollet discloses the method of Claim 2. Hong in view of Chollet further disclose:
extracting first input and output data for the first data processing step; extracting second input and output data for the second data processing step; and including the first input and output data and the second input and output data in the reference data set (Hong, fig. 3, where the Silhouettes data [input data] and latent data [output data]  of the Silhouettes learning step [first data processing step] are stored [as reference data set] for the later process; the Mocap data [input data] and the latent data [output data] of the Mocap learning step [second data processing step] are also stored [as reference data set] for the later process).

Regarding claim 4, depending on Claim 3, Hong in view of Chollet disclose the method of Claim 3. 
Hong in view of Chollet further disclose: 
wherein the building, in the second network model, the first sub-network to perform the first data processing step and the building the second sub-network in the second network model to perform the second data processing step further comprises: determining, according to the first input and output data corresponding to the first data processing step, a first input layer structure and a first output layer structure of the first sub-network that performs the first data processing step; building the first sub-network, according to the determined first main network structure, the first input layer structure, and the first output layer structure (Hong fig. 3, where the number of input/output nodes [structure] of the Silhouettes autoencoder [first sub network] is based on the silhouettes image; the type of autoencoder used to process Silhouettes data is suitable for the 2D image processing); 
determining, a second main network structure for the second sub-network that performs the second data processing step by searching the present equivalent correspondence table (Chollet, page. 7 where Convolutional autoencoder … apply to images; page. 11, where Sequence to sequence autoencoder … input are sequences; page. 12, where Variational autoencoder VAE … learning … a probability distribution modeling your data; i.e., Chollet discloses that base on the type of data processing, use different type of autoencoder); determining, according to the second input and output data corresponding to the second data processing step, a second input layer structure and a second output layer structure of the second sub-network that performs the second data processing step; and building the second sub-network, according to the determined second main network structure, the second input layer structure, and the second output layer structure (Hong fig. 3, where the number of input/output nodes [structure] of the Mocap autoencoder [second sub network] is based on the Mocap data structure; the type of autoencoder used to process Mocap data is suitable for the 3D data processing). 

Regarding Claim 5, depending on Claim 3, Hong in view of Chollet discloses the method of Claim 3. Hong in view of Chollet further disclose:
wherein the performing optimization training on the first sub-network by using the reference dataset further comprises: reading, from the reference dataset, the first input and output data corresponding to the first data processing step; and performing optimization adjustment on a parameter of the first sub-network for performing the first data processing step based on the first input and output data and according to a neural network (NN) training optimization algorithm, wherein the parameter is at least one of a network node, a weight, and a training rate (Hong fig. 3, sec. IIA & eq. 4, where the Silhouettes autoencoder [first sub network] learns to minimize the reconstruction of silhouette data [input/output data] that stored in the training dataset [reference data]; the parameter include weight).

Regarding Claim 6, depending on Claim 4, Hong in view of Chollet discloses the method of Claim 4. Hong in view of Chollet further disclose:
wherein the performing optimization training on the first sub-network by using the reference dataset further comprises: reading, from the reference dataset, the first input and output data corresponding to the first data processing step; and performing optimization adjustment on a parameter of the first sub-network for performing the first data processing step based on the first input and output data and according to a neural network (NN) training optimization algorithm, wherein the parameter is at least one of a network node, a weight, and a training rate (Hong fig. 3, sec. IIA & eq. 4, where the Silhouettes autoencoder [first sub network] learns to minimize the reconstruction of silhouette data [input/output data] that stored in the training dataset [reference data]; the parameter include weight).

Regarding claim 7, depending on Claim 6, Hong in view of Chollet disclose the method of Claim 6. 
Hong in view of Chollet further disclose: 
wherein the merging the first sub-network with the second sub-network into the second network model comprises: selecting one of the first sub-network and the second sub-network as a seed network, and the other one of the first sub-network and the second sub-network as a to-be-merged network; removing the second input layer structure and the first output layer structure between the seed network and the to-be-merged network (Hong, fig. 3, where in the combined model shown in the middle section, the input layer of Mocap autoencoder [to be merged network] and output layer of the Silhouette autoencoder [seed network] is removed); merging the seed network with the to-be-merged network to form a grown seed network (Hong, fig. 3, stage 3 & step 4, where the mapping [merging] between the 2 autoencoder is learned to form the the merged model [grown seed network]); 
and performing, when the merging of the grown seed network succeeds, optimization adjustment on a parameter of the grown seed network based on the first input and output data and the second input and output data (Hong, fig. 3, stage 3 & stage 4, where after mapping is complete [success], perform fine-tuning [optimization adjustment] training on the merged model [grown seed network]).

Regarding Claim 9, Claim 9 is the apparatus claim corresponding to Claim 1. Hong and Chollet further discloses: an apparatus comprising processing circuitry (Chollet, page 3 – 4, where the autoencoder is implemented using Keras in computer system [apparatus comprising processing circuit]). 
Claim 9 is rejected with the same reason as Claim 1. 

Regarding Claim 10 – 15, Claim 10 – 15 are the apparatus claim corresponding to Claim 2 – 7.  Claim 10 – 15 are rejected with the same reason as Claim 2 – 7. 

Regarding Claim 17, Claim 17 is the non-transitory computer-readable medium claim corresponding to Claim 1. Hong and Chollet further discloses non-transitory computer-readable medium storing instruction which when executed by a computer cause the computer to perform (Chollet, page 3 – 4, where the autoencoder is implemented using Keras [instructions stored in memory and executed by computer] in computer system). 
Claim 17 is rejected with the same reason as Claim 1. 

Regarding Claim 18 – 20, Claim 18 – 20 are the non-transitory computer readable media claim corresponding to Claim 2 – 4. Claim 18 – 20 are rejected with the same reason as Claim 2 – 4. 

Claim 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hong, Multimodal Deep Autoencoder for Human Pose Recovery, IEEE Translations on Image Processing Vol. 24, 2015 in view of Chollet, Building Autoencoders in Keras, blog.keras.io, May, 2016 further in view of Montanez, Unveiling the Hidden layers of Deep learning, Scientific American, May 2016.

Regarding claim 8, depending on Claim 7, Hong in view of Chollet disclose the method of Claim 7. 
Hong in view of Chollet do not explicitly disclose: 
adding an intermediate hidden layer structure between the seed network and the to-be-merged network when the merging fails; 
and merging the seed network and the to-be-merged network using the intermediate hidden layer
Montanez explicitly discloses: 
adding an intermediate hidden layer structure between the seed network and the to-be-merged network when the merging fails; and merging the seed network and the to-be-merged network using the intermediate hidden layer (Montanez, page. 5, where user can … add new hidden layers … help the machine to complete the task more successfully; i.e., for the situation that the merge is less successful [failed], adding new hidden layer can promote the chance of success).
Hong (in view of Chollet) and Montanez both teach deep learning in neural network model and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Hong (in view of Chollet)’s disclosure of merging trained neural network with Montanez’s disclosure of adding hidden layers to help machine successfully complete tasks to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification in order to increase the chance of success (Montanez, page. 5, ln. 8).

Regarding Claim 16, Claim 16 is the apparatus claim corresponding to Claim 8. 
Claim 16 is rejected with the same reason as Claim 8. 
Respond to Amendment
Applicant’s arguments with respect to claim 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354. The examiner can normally be reached Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C./Examiner, Art Unit 2122                

/BRIAN M SMITH/Primary Examiner, Art Unit 2122